Citation Nr: 0715417	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher rate of burial benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran served on active duty from June 1947 to January 
1948 and from March 1951 to December 1952.  He died in 
February 2002, and the appellant is the veteran's widow.  

This appeal is from an October 2002 decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted burial benefits in the amount of $925.00 to 
the appellant for a veteran whose death was not related to 
military service.  The appellant appeals for payment of 
burial and funeral expenses as provided for a veteran whose 
death was service-connected.

The Board of Veterans' Appeals (Board) remanded this issue in 
December 2006 in response to the appellant's request for a 
Travel Board hearing.  38 U.S.C.A. § 7107(b), (d) (West 
2002).  In April 2007, the appellant withdrew her request for 
a hearing.  The case is again before the Board.

As noted previously in the July 2004 and August 2005 remands 
and in the December 2006 Board decision, the appellant has 
argued that she is entitled to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1151.  At the hearing 
before the Board in October 2003, the appellant and her 
representative argued that the veteran's post-surgery 
treatment was inadequate following the knee surgery the VA 
facility.  See Hearing Transcript, page 5.  Once a claim is 
received, VA must review the claim, supporting documents, and 
oral testimony in a liberal manner to identify and adjudicate 
all reasonably raised claims, and apply all relevant law in 
adjudicating the claim, even though the legal issue was not 
raised by the appellant.  Perry v. West, 12 Vet. App. 365, 
368 (1999).  The Board finds that the issue of entitlement to 
compensation for the veteran's death pursuant to 38 U.S.C.A. 
§ 1151 due to VA medical treatment has been reasonably raised 
and this issue is again referred back to the RO for 
appropriate action.


FINDING OF FACT

The veteran's death did not result from a service-connected 
disability or disabilities.

CONCLUSION OF LAW

The legal criteria for payment of a higher rate of burial 
benefits are not met.  38 U.S.C.A. § 2307 (West Supp. 2006); 
38 C.F.R. § 3.1600(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).  Neither the duty to 
notify not the duty to assist mandated by the VCAA applies in 
this case.  Because the factual condition precedent for 
entitlement to the benefit sought was previously determined 
against the appellant by a final and binding decision of the 
Board of Veterans' Appeals, there is no legal basis for the 
claim.  See VAOPGCPREC 5-2004.

II.  Burial Benefits

VA is authorized to pay a specified sum of money to cover the 
burial and funeral expenses of veterans to such person as the 
Secretary prescribes.  See generally 38 U.S.C.A. §§ 2302 to 
2308 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1600 (2006).  
VA paid the appellant the sum provided for the burial and 
funeral expenses of the veteran, who was a VA compensation 
beneficiary who died of nonservice-connected causes in a VA 
hospital.  See 38 U.S.C.A. §§ 2302, 2303 (West Supp. 2006); 
38 C.F.R. § 3.1600(b), (c) (2006).

Law and regulation provide a payment of a greater sum for 
burial and funeral expenses if the veteran died of a service-
connected disability or disabilities.  38 U.S.C.A. § 2307 
(West Supp. 2006); 38 C.F.R. § 3.1600(a) (2006).  The Board 
denied entitlement to service connection for the cause of the 
veteran's death in a December 2006 decision, finding that a 
service-connected disability or disabilities did not cause or 
contribute to the veteran's death.  That decision is final 
and binding on this decision, which is predicated on the same 
factual basis as the December 2006 decision.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1104 (2006).  The Board's finding cannot be circumvented 
by a collateral action, such as this one, without obtaining 
reversal of the Board's December 2006 decision by a 
successful motion for reversal for clear and unmistakable 
error, see 38 C.F.R. § 20.1400 (2006), or by a successful 
motion for reconsideration.  See 38 C.F.R. §§ 20.1000, 
20.1001 (2006).  The appellant has not filed either motion.

The Board's December 2006 denial of service connection for 
the cause of the veteran's death establishes as a fact and as 
a matter of law for this decision that the veteran's death 
was not caused by a service-connected disability or 
disabilities.  Consequently, the veteran's death does not 
qualify for the greater payment of burial benefit authorized 
for those veterans whose death is service connected.  
38 U.S.C.A. § 2307 (West Supp. 2006); 38 C.F.R. § 3.1600(a) 
(2006).  When a claim is for a benefit precluded by law, it 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

Payment of the service-connected amount of burial benefits is 
not warranted, and the appeal is denied.



______________________________________________
C. L. KRASINKSI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


